374 So. 2d 1150 (1979)
JOHNS-MANVILLE SALES CORPORATION, Appellant,
v.
The ZACK COMPANY, Appellee.
No. 78-1868.
District Court of Appeal of Florida, Third District.
September 18, 1979.
High, Stack, Lazenby, Bender, Palahach & Lacasa and Alan R. Dakan, Miami, for appellant.
Friedman, Britton, Cohen, Kaufman, Zinkow, Benson & Schantz, Miami, for appellee.
*1151 Before PEARSON, BARKDULL and SCHWARTZ, JJ.
PER CURIAM.
A tort-feasor seeking contribution pursuant to Section 768.31(4) Florida Statutes (1977) against an alleged joint tort-feasor or co-defendant, must either file in the original action brought by plaintiff by a motion for contribution prior to the expiration of thirty days after any final judgment is rendered in favor of the plaintiff, or commence a separate action within one year of the rendition of the final judgment if the moving party does not take an appeal.[1]
Therefore, the order under review applying this principle is affirmed.
Affirmed.
NOTES
[1]  The taking of an appeal by another defendant without supersedeas from the final judgment would not be sufficient to stay the time periods applicable to the non-appealing defendant.